Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments and Arguments
Amendments and arguments provided on 09/14/2021 have been fully considered and are not found to place the application in a condition for allowance.
In response to the amendments, objection to claim 18 and the double patenting rejection towards claim 20 have been withdrawn.
However, the amended language is found to be taught by the prior art and all other rejections are maintained as follows.
The arguments provided towards claim 1 have been fully considered and not found persuasive. As admitted by the applicant, Cope teaches the physical arrangement of the 10th-12th pixels. The Office agrees that the color combination as claimed is not specifically taught by Cope or Ninan. However, the Office maintains that an obvious combination of Cope and Ninan teaches all limitations of claim 1. Specifically, both Cope and Ninan teach that a pixel arrangement such as RGB repeats horizontally. Ninan further teaches in ¶ 71 that different pixels may be arranged in different spatial orders. Note that the arrangement of fig. 4C is a simply an example. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply 
Regarding the arguments provided towards claims 11 and 17, the office respectfully disagrees with the assertion that Kim does not teach the chip as claimed. It is noted that as disclosed in ¶ 78 of Kim, element 40 is a circuit board which is in direct connection with DRL and DPP. In other words, the entirety of DPP, DRL and element 40 of fig. 4, constitute a first circuit board (see ¶ 78-79). Furthermore, ¶ 87 and 88 disclose that the chip may be mounted directly on element 40 or 50 which is a portion of the circuit board that wraps around the edge of the display. See fig. 1 which is a 3D view and fig. 2 which is a bottom view of the display panel. It is clear that removing element 60 yields a direct connection of the chips to the circuit boards. 
The applicant asserts that Kim teaches away from the amended language and implies that element 40 would have to be omitted. The Office respectfully disagrees. As noted above, however, there is no need to omit element 40 as it is simply a portion of the circuit board as a whole.   

Claim Objections
Claim 1 is objected to because of the following informalities:  “… a tenth pixel unit adjacent to the third pixel units…”.  Suggested correction: “… a tenth pixel unit adjacent to the third pixel unit…” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., US 2018/0190631 A1, hereinafter “Kim”.
	Regarding claim 17, Kim teaches a tiled display device (fig. 20, ¶ 231), comprising: a first panel (fig. 21, element 500-1, ¶ 233) which comprises a first pixel unit (fig. 15, element 150); a second panel adjacent to the first panel (fig. 20-21, element 500-2, ¶ 233), wherein the second panel comprises a fourth pixel unit corresponding to the first pixel unit (fig. 21, the left-most pixel of panel 500-2 is such a fourth pixel which corresponds to the right-most pixel of panel 500-1); a first circuit board disposed on a first top surface of the first panel (fig. 1, 4 and 21, DPP and/or GPP in addition to elements 20, 30, 40 and 50 are such circuit boards, also see ¶ 68 and ¶ 78-79 and ¶ 83-84), wherein the first circuit board has a first portion disposed on the first top surface (fig. 1-4, DPP and or GPP) and a connected portion that is connected to the first portion (fig. 1, DRL and or GRL), and wherein the connected portion is located between the first panel and the second panel (fig. 21, see element 30, ¶ 76), and a sum of the width of the first portion and a thickness of the connected portion is less than a first distance between the first pixel unit and the fourth pixel unit (see fig. 21); and a chip directly disposed on a portion of the first circuit board disposed on a first bottom surface of the first panel, wherein the first bottom surface is opposite to the first top surface (¶ 87, “the data driving circuit 63 may be implemented as a plurality of data driving integrated circuits (ICs) without being mounted on the PCB 61 and may be mounted on the first flexible printed circuit film 40”. In other words, at least an IC or chip is disposed directly on a portion of the first circuit board (element 40) that is disposed on a first bottom surface of the first panel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cope et al., US 2012/0236509 A1, hereinafter “Cope”.
	Regarding claim 11, Kim teaches a tiled display device (fig. 20, ¶ 231), comprising: a first panel (fig. 20, element 500-1) having a first side, a second side opposite to the first side, and a first top surface connected to the first side and the second side (fig. 1 discloses such sides), comprising: a first pixel unit; a second pixel unit; a third pixel unit (fig. 15, pixel units 150, also see fig. 21), wherein the second pixel unit is between the first pixel unit and the third pixel unit (second pixel unit is the second pixel on panel 500-1 and it is between the first and third pixel units); and a (see fig. 21, see connection of element 30 to the first circuit portion; also see the first circuit portion in the reproduced fig. 21 below wherein per ¶ 68 and fig. 1 is the GPP circuit portion); a first circuit board disposed corresponding to a first side surface of the first panel (fig. 1, element 30, also see fig. 21, element 30); a chip directly disposed on a portion of the first circuit board disposed on a first bottom surface of the first panel, wherein the first bottom surface is opposite to the first top surface (¶ 87, “the data driving circuit 63 may be implemented as a plurality of data driving integrated circuits (ICs) without being mounted on the PCB 61 and may be mounted on the first flexible printed circuit film 40”. In other words, at least an IC or chip is disposed directly on a portion of the first circuit board (element 40) that is disposed on a first bottom surface of the first panel; also see ¶ 88 and fig. 21 wherein by removing element 61 per ¶ 87 and 88 the chip would be in direct contact with the first circuit board); and a second panel adjacent to the first panel (fig. 21, element 500-2), wherein the second panel has a third side that is corresponding and adjacent to the second side (fig. 21, see the side of panel 500-2 adjacent to panel 500-1), and a fourth side opposite to the third side (fig. 20, note the 4th side of panel 500-2 shaded in grey), and the second panel comprises: a fourth pixel unit; a fifth pixel unit; a sixth pixel unit, wherein the fifth pixel unit is between the fourth pixel unit and the sixth pixel unit (fig. 21, see the 4th to 6th pixel units wherein the fifth pixel unit is between the fourth and the sixth pixel units on the second panel 500-2); and a second circuit portion disposed on a second top surface that is connected to the third side and the fourth side (fig. 21, see the circuit portion which, similarly to panel 500-1, element 30 is connected to; the top surface is connected to the third and fourth sides), wherein the second circuit portion is disposed adjacent to at least one of the third side and the fourth side (see fig. 21, also see the second circuit portion in the reproduced fig. 21 below wherein per ¶ 68 and fig. 1 is the GPP circuit portion).
	Kim does not specifically teach a fourth pixel unit corresponding and adjacent to the first pixel unit; a fifth pixel unit corresponding and adjacent to the second pixel unit; a sixth pixel unit corresponding and adjacent to the third pixel unit; wherein the second pixel unit and the fifth pixel unit have a first color, the first pixel unit and the fourth pixel unit have a second color, the third pixel unit and the sixth pixel unit have a third color, and the first color, the second color and the third color are different colors.
	Cope similarly teaches a tiled display system in fig. 9 and further teaches a fourth pixel unit (top left R pixel of second panel which is at the bottom left) corresponding and adjacent to the first pixel unit (bottom left R pixel of first panel which is at the top left); a fifth pixel unit (G pixel adjacent to the fourth pixel) corresponding and adjacent to the second pixel unit (G pixel adjacent to the first pixel); a sixth pixel unit (B pixel adjacent to the fifth pixel) corresponding and adjacent to the third pixel unit (B pixel adjacent to the second pixel); wherein the second pixel unit and the fifth pixel unit have a first color (both are green), the first pixel unit and the fourth pixel unit have a second color (both are red), the third pixel unit and the sixth pixel unit have a third color (both are blue), and the first color, the second color and the third color are different colors (see fig. 9).

    PNG
    media_image1.png
    584
    843
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: oval][AltContent: textbox (First Circuit Portion)][AltContent: arrow][AltContent: textbox (Second Circuit Portion)][AltContent: arrow]	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Cope. Both references teach modular display panels and Cope further teaches details regarding the pixel arrangements of such display panels. Note that Kim teaches in figs. 3 and 14 the RGB arrangement of pixels in a single display panel. Cope further teaches the alignment of such pixels between different display panels. As such, one would have been motivated to make such a combination in order to properly align the pixels of different colors of the modular display panels. 

	Regarding claim 12, Kim teaches a first circuit board (fig. 1-4, DPP and or GPP) coupled to the first circuit portion (see reproduced fig. 21 above), wherein a first (see fig. 21).

	Regarding claim 13, Kim teaches a conductive adhesive disposed between the first panel and the first circuit board (¶ 73 and 76).

	Regarding claim 14, Kim teaches a first circuit board disposed on a portion of the first top surface and coupled to the first circuit portion (fig. 1-4, DPP and or GPP), wherein the first circuit board has a first portion disposed corresponding to the portion of the first top surface and a connected portion that is connected to the first portion (fig. 1, DRL and or GRL; also see fig. 21 reproduced above), wherein the sum of a width of the first portion and a thickness of the connected portion is less than a first distance between the first pixel unit and the fourth pixel unit (fig. 21).

	Regarding claim 15, Kim teaches that the first circuit board is coupled to the first circuit portion (fig. 1-4, DRL and or GRL, ¶ 76-77), the first circuit board is disposed corresponding to a first side surface and the first bottom surface of the first panel (see fig. 4 and 21), and the first side surface is connected to the first top surface and the first bottom surface (see fig. 4). 

	Regarding claim 16, Kim teaches an adhesive element (fig. 21, element 700, ¶ 234; and element 650, ¶ 239), wherein the adhesive element is in direct contact with at least one of the first side surface and the first bottom surface (see fig. 21).

	Regarding claim 18, Kim teaches that the first panel further comprises: a second pixel unit; and a third pixel unit, wherein the second pixel unit is located between the first pixel unit and the third pixel unit, and the second panel further comprises: a fifth pixel unit; and a sixth pixel unit, wherein the fifth pixel unit is located between the fourth pixel unit and the sixth pixel unit (see such pixel units in fig. 15 and 21, element 150); 
	Kim does not specifically teach that the second pixel unit is adjacent to the fifth pixel unit, the third pixel unit is adjacent to the sixth pixel unit, and the second pixel unit and the fifth pixel unit have a first color.
	Cope, however, teaches such a configuration in fig. 9 wherein display modules are placed in a two dimensional array, similar to fig. 20 of Kim. Cope further teaches the pixel arrangement details regarding display modules in a vertical arrangement (similar to panels 500-1 and 500-3 of Kim). Cope teaches that in such an arrangement the second pixel unit is adjacent to the fifth pixel unit (Green pixels at the border of adjacent vertical panels), the third pixel unit is adjacent to the sixth pixel unit (Blue pixels at the border of adjacent vertical panels), and the second pixel unit and the fifth pixel unit have a first color (both are green).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Cope. Both references teach modular display panels and Cope further teaches details regarding the pixel arrangements of such display panels. Note that Kim teaches in figs. 3 and 14 the RGB arrangement of pixels in a single display panel. Cope further teaches the alignment of such pixels between different display panels. As such, one would have been motivated 

	Regarding claim 19, Kim does not specifically teach that the first pixel unit and the fourth pixel unit have a second color, and the third pixel unit and the sixth pixel unit have a third color.
	Cope, however, teaches such a configuration in fig. 9 wherein display modules are placed in a two dimensional array, similar to fig. 20 of Kim. Cope further teaches the pixel arrangement details regarding display modules in a vertical arrangement (similar to panels 500-1 and 500-3 of Kim). Cope teaches that in such an arrangement the first pixel unit and the fourth pixel unit have a second color (both are red), and the third pixel unit and the sixth pixel unit have a third color (both are blue).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Cope. Both references teach modular display panels and Cope further teaches details regarding the pixel arrangements of such display panels. Note that Kim teaches in figs. 3 and 14 the RGB arrangement of pixels in a single display panel. Cope further teaches the alignment of such pixels between different display panels. As such, one would have been motivated to make such a combination in order to properly align the pixels of different colors of the modular display panels.	
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cope, in view of Ninan et al., US 2018/0006011 A1, hereinafter “Ninan”.
Regarding claim 1, Cope teaches a tiled display device (fig. 2, ¶ 54), comprising: a first panel (fig. 9, top left panel 202A), comprising: a first pixel unit (bottom left red pixel of the first panel 202A); a second pixel unit (bottom left green pixel of the first panel 202A); and a third pixel unit (bottom left blue pixel of the first panel 202A), wherein the second pixel unit is between the first pixel unit and the third pixel unit (see fig. 9); and a tenth pixel unit adjacent to the third pixel unit, wherein the third pixel unit is between the second pixel unit and the third pixel unit (fig. 9, the R pixel to the right of the third pixel unit); and a second panel adjacent to the first panel (fig. 9, the panel directly below the first panel 202A), comprising: a fourth pixel unit corresponding and adjacent to the first pixel unit (top left red pixel); a fifth pixel unit corresponding and adjacent to the second pixel unit (top left green pixel); a sixth pixel unit corresponding and adjacent to the third pixel unit (top left blue pixel), wherein the fifth pixel unit is between the fourth pixel unit and the sixth pixel unit (see fig. 9); a seventh pixel unit adjacent to the fourth pixel unit (red pixel below the fourth pixel), wherein the fourth pixel unit is between the first pixel unit and the seventh pixel unit (see fig. 9); an eighth pixel unit adjacent to the fifth pixel unit (green pixel below the fifth pixel), wherein the fifth pixel unit is between the second pixel unit and the eighth pixel unit (see fig. 9); and a ninth pixel unit adjacent to the sixth pixel unit (blue pixel below the sixth pixel), wherein the sixth pixel unit is between the third pixel unit and the ninth pixel unit (see fig. 9); an eleventh pixel unit adjacent to the sixth pixel unit, wherein the sixth pixel unit is between the fifth pixel unit and the eleventh pixel unit (fig. 9, the R pixel to the right of the sixth pixel unit); a twelfth pixel unit adjacent to the ninth pixel unit, wherein the ninth pixel unit is between the eighth pixel unit and the twelfth pixel unit (fig. 9, the R pixel to the right of the ninth pixel unit); wherein the second pixel unit, the fifth pixel unit and the eighth pixel unit have a first color (all are green). 
	Cope does not specifically teach that the first pixel unit, the sixth pixel unit, the seventh pixel unit, the tenth pixel unit, and the twelfth pixel unit have a second color, the third pixel unit, the fourth pixel unit, the ninth pixel unit, and the eleventh pixel unit have a third color, and the first color, the second color and the third color are different colors.
	Ninan, however, teaches a pixel arrangement in fig. 1A wherein the RGB pixels are arranged similarly to fig. 9 of Cope. Ninan further teaches in fig. 4C and ¶ 71 that the RGB arrangement may be spatially different. As seen in fig. 4C of Ninan, while the middle pixel remains to be green (similar to Cope), the pixels on either side are placed in an alternating fashion wherein the first row is in an RGB arrangement and the second row is in a BGR arrangement.
	Ninan does not specifically teach the colors of the 10th to 12th pixel units as claimed. However, as mentioned above, Ninan teaches that the RGB arrangement may be spatially different. Furthermore, note that both Cope and Ninan teach that a tri-pixel arrangement such as RGB repeats horizontally. Ninan further teaches in ¶ 71 that different pixels may be arranged in different spatial orders. Note that the arrangement of fig. 4C is a simply an example. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to simply repeat the first three pixels of each column as taught in fig. 1B of Ninan and fig. 9 of Cope.
	By combining the teachings of Cope and Ninan, therefore, and simply repeating the first three pixels of each column of Ninan, the pixel arrangement as claimed would have been achieved wherein: the second pixel unit, the fifth pixel unit and the eighth (all middle pixels have the same color green), first pixel unit, the sixth pixel unit, the seventh pixel unit, the tenth pixel unit, and the twelfth pixel unit have a second color (all would be red), the third pixel unit, the fourth pixel unit, the ninth pixel unit, and the eleventh pixel unit have a third color (all would be green), and the first color, the second color and the third color are different colors (RGB colors being different).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Cope and Ninan. Both references teach tiled display modules and Ninan simply teaches alternative spatial arrangements of the pixels. Note that the horizontally repeating aspect of the first three pixels of each column is taught by both Cope in fig. 9, and Ninan in fig. 1b. Since Ninan discloses such an arrangement simply as an alternative to the arrangement of Cope, one would have been motivated to make such a combination, thereby expecting the same results of producing a colored tiled display system.

	Regarding claim 9, Cope teaches that a difference between a first distance between the first pixel unit and the fourth pixel unit and a unit distance between the fourth pixel unit and the seventh pixel unit is less than 10% of the unit distance (fig. 10, ¶ 67; note that d1 and d2 apply to all sides of the display modules).

Claims 2-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cope, in view of Ninan, as applied above, and further in view of Kim.
Regarding claim 2, Cope and Ninan do not specifically teach a first circuit board disposed corresponding to a first side surface of the first panel, wherein at least a portion of the first circuit board is located between the first panel and the second panel, and a first thickness of the first circuit board is less than a first distance between the first pixel unit and the fourth pixel unit. 
	Kim, however, teaches a first circuit board (fig. 1, GPP, ¶ 68) disposed corresponding to a first side surface of the first panel (see fig. 1, also see figs. 2 and 21, connection to element 30), wherein at least a portion of the first circuit board is located between the first panel and the second panel (see fig. 21), and a first thickness of the first circuit board is less than a first distance between the first pixel unit and the fourth pixel unit (see fig. 21).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Cope and Ninan as applied above, further in view of Kim. All references teach modular displays and Kim further teaches details regarding the placement of components of such display panels. As such one would have been motivated to make such a combination in order to properly place the required components of such modular display panels.

	Regarding claim 3, Cope and Ninan do not teach that the first thickness is less than a unit distance between the fourth pixel unit and the seventh unit. 
	Kim clearly teaches such a limitation in fig. 21, however, wherein the first thickness of the circuit is far smaller than a distance between any two adjacent pixel units 150.


	Regarding claim 4, Cope and Ninan do not teach a conductive adhesive disposed between the first panel and the first circuit board.
	Kim teaches such a limitation in ¶ 73 and 76.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Cope and Ninan as applied above, further in view of Kim. All references teach modular displays and Kim further teaches details regarding the placement of components of such display panels. As such one would have been motivated to make such a combination in order to properly place the required components of such modular display panels.

	Regarding claim 5, Cope and Ninan do not teach a conductive adhesive is disposed between the first panel and the second panel.
	Kim teaches such a limitation in ¶ 73 and 76. Note the placement of DPP in fig. 19. In fig. 21, GPP is similarly placed and connected to element 30 all of which are between the first and second panels. Furthermore, note that per ¶ 76, GPP is connected to element 30 via a conductive adhesive. 


	Regarding claim 6, Cope and Ninan do not teach a first circuit board disposed corresponding to a portion of a first top surface of the first panel and a portion of a first side surface of the first panel, the first side surface connected to the first top surface, wherein the first circuit board has a first portion disposed corresponding to the first top surface and a connected portion connected to the first portion, the connected portion is disposed corresponding to the first side surface and located between the first panel and the second panel, and a sum of a width of the first portion and a thickness of the connected portion is less than a first distance between the first pixel unit and the fourth pixel unit.
	Kim teaches a first circuit board disposed corresponding to a portion of a first top surface of the first panel and a portion of a first side surface of the first panel (see fig. 1, GPP and fig. 2 and 21, element 30, ¶ 76), the first side surface connected to the first top surface, wherein the first circuit board has a first portion disposed corresponding to the first top surface and a connected portion connected to the first portion (see fig. 1, GPP and fig. 2 and 21, element 30, ¶ 76), the connected portion is disposed corresponding to the first side surface and located between the first panel and the (see fig. 21), and a sum of a width of the first portion and a thickness of the connected portion is less than a first distance between the first pixel unit (right-most element 150 of first panel 500-1) and the fourth pixel  unit (left-most element 150 of the second panel 150-2; note that a first distance between the first pixel and the fourth pixel is much larger than the thickness of the connected portion 30 and the width of the first portion GPP).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Cope and Ninan as applied above, further in view of Kim. All references teach modular displays and Kim further teaches details regarding the placement of components of such display panels. As such one would have been motivated to make such a combination in order to properly place the required components of such modular display panels.

	Regarding claim 7, Cope and Ninan do not teach a first circuit board disposed corresponding to a first side surface of the first panel and a first bottom surface of the first panel, the first bottom surface is opposite to a first top surface of the first panel, and the first pixel unit is disposed on the first top surface.
	Kim, however, teaches a first circuit board disposed corresponding to a first side surface of the first panel and a first bottom surface of the first panel (see fig. 21, element 30; also see fig. 1-2), the first bottom surface is opposite to a first top surface of the first panel, and the first pixel unit is disposed on the first top surface (see fig. 21, pixel unit 150).


	Regarding claim 8, Cope, Ninan do not specifically teach an adhesive element, wherein the adhesive element directly contacts at least one of the first side surface and the first bottom surface.
	Kim, however, teaches an adhesive element (fig. 21, element 700, ¶ 234; and element 650, ¶ 239), wherein the adhesive element directly contacts at least one of the first side surface and the first bottom surface (see fig. 21).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Cope and Ninan as applied above, further in view of Kim. All references teach modular displays and Kim further teaches details regarding the placement of components of such display panels. As such one would have been motivated to make such a combination in order to properly place the required components of such modular display panels.

	Regarding claim 10, Cope and Ninan do not teach that the first panel comprises a first circuit portion disposed on a first top surface of the first panel and adjacent to a first side surface of the first panel.
(see fig. 1, GPP and fig. 2 and 21, element 30, ¶ 76) disposed on a first top surface of the first panel and adjacent to a first side surface of the first panel (see figs. 1-2 and 21).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Cope and Ninan as applied above, further in view of Kim. All references teach modular displays and Kim further teaches details regarding the placement of components of such display panels. As such one would have been motivated to make such a combination in order to properly place the required components of such modular display panels.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cope, as applied above, and further in view of Ninan.
	Regarding claim 20, Kim and Cope do not specifically teach that the first pixel unit and the sixth pixel unit have a second color, and the third pixel unit and the fourth pixel unit have a third color.
	Ninan, however, teaches a pixel arrangement in fig. 1A wherein the RGB pixels are arranged similarly to fig. 9 of Cope. Ninan further teaches in fig. 4C and ¶ 71 that the RGB arrangement may be spatially different. As seen in fig. 4C of Ninan, while the middle pixel remains to be green (similar to Cope), the pixels on either side are placed in an alternating fashion wherein the first row is in an RGB arrangement and the second row is in a BGR arrangement.
	By combining the teachings of Kim, Cope and Ninan, therefore, the pixel arrangement as claimed would have been achieved wherein: the first pixel unit and the (both are red), and the third pixel unit and the fourth pixel unit have a third color (both are blue).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Cope, as applied above, further in view of Ninan. All references teach tiled display modules and Ninan simply teaches alternative spatial arrangements of the pixels. Since Ninan discloses such an arrangement simply as an alternative to the arrangement of Cope, one would have been motivated to make such a combination, thereby expecting the same results of producing a colored tiled display system.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEPEHR AZARI/Primary Examiner, Art Unit 2621